UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1583


JOLIFFE LLOYD KING,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 19, 2010              Decided:   March 3, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rev. Uduak James Ubom, UBOM LAW GROUP, PLLC, Washington, D.C.,
for Petitioner. Tony West, Assistant Attorney General, William
C. Peachey, Assistant Director, Theo Nickerson, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joliffe Lloyd King, a native and citizen of the United

Kingdom,    petitions    for    review       of    an   order    of    the    Board    of

Immigration Appeals (Board) finding him removable and ordering

his   removal   from    the    United    States.          We    have    reviewed      the

administrative    record        and     find       that      substantial      evidence

supports the Board’s conclusions.                 See Rodriguez v. Mukasey, 519

F.3d 773, 777 (8th Cir. 2008).            We accordingly deny the petition

for review for the reasons stated by the Board.                       See In re: King

(B.I.A. Apr. 24, 2009).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the     court    and       argument     would    not   aid     the

decisional process.

                                                                      PETITION DENIED




                                         2